Case: 17-60108   Document: 00514251655   Page: 1   Date Filed: 11/28/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                                No. 17-60108                      November 28, 2017
                              Summary Calendar                      Lyle W. Cayce
                                                                         Clerk

GREEN TREE SERVICING, L.L.C.; WALTER INVESTMENT MANAGE-
MENT CORPORATION; BEST INSURORS, INCORPORATED; MID STATE
CAPITAL, L.L.C.; MID STATE TRUST II; MID STATE TRUST III; MID
STATE TRUST IV; MID STATE TRUST V; MID STATE TRUST VI; MID
STATE TRUST VII; MID STATE TRUST VIII; MID STATE TRUST IX; MID
STATE TRUST X; MID STATE TRUST XI; WILMINGTON TRUST COM-
PANY; MID-STATE CAPITAL CORPORATION 2004-1 TRUST; MID-STATE
CAPITAL CORPORATION 2005-1 TRUST; MID-STATE CAPITAL CORPO-
RATION 2006-1 TRUST; MID-STATE CAPITAL TRUST 2010-1,

             Plaintiffs - Appellees

v.

STACY MILLER; APRIL MILLER,

             Defendants - Appellants




                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:16-CV-311


Before KING, ELROD, and HIGGINSON, Circuit Judges.
     Case: 17-60108      Document: 00514251655         Page: 2    Date Filed: 11/28/2017



                                      No. 17-60108
PER CURIAM:*
       This case presents an identical issue to one we recently addressed in
Greeen Tree Servicing, L.L.C. v. Charles, 872 F.3d 637 (5th Cir. 2017): whether
a district court’s order compelling arbitration and dismissing the case with
prejudice constitutes a final appealable order when a case involving the same
parties and essentially the same dispute is stayed in the district court pending
arbitration. We held in Charles that the district court’s order was not a final
appealable order, and we therefore dismissed for lack of jurisdiction. Id. at
639–40. We similarly DISMISS this case for lack of jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2